UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A ¨REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: October 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-25289 Page 1 TITAN TRADING ANALYTICS INC. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) Unit 120, 4445 Calgary Trail, Edmonton, Alberta, CanadaT6H 5R7 (Address of principal executive offices) Kenneth Powell, (780) 438-1239, kpowell@titantrading.com, Unit 120, 4445 Calgary Trail, Edmonton, Alberta, Canada, T6H 5R7 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered N/A N/A Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) The number of common shares outstanding as of October 31, 2010: 83,019,028. Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 if the Securities Act.Yes ¨ No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other x Page 2 If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 x Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨ No ¨ TABLE OF CONTENTS Titan Trading Analytics Inc. Form 20-F/A Annual Report Table of Contents PART I 6 ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3: KEY INFORMATION 6 A. Selected Financial Data 6 B. Capitalization and Indebtedness 7 C. Reasons for the Offer and Use of Proceeds 7 D. Risk Factors 7 ITEM 4: INFORMATION ON THE COMPANY 11 A. History and Development of the Company 11 B. Business Overview 12 C. Organizational Structure 19 D. Property, Plants and Equipment 19 ITEM 4A: UNRESOLVED STAFF COMMENTS 19 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 19 A. Operating Results 20 B. Liquidity and Capital Resources 20 C. Research and Development, Patents and Licenses, etc. 22 D. Trend Information 22 E. Off-balance Sheet Arrangements 22 F. Tabular Disclosure of Contractual Obligations 22 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 22 A. Directors and Senior Management 23 B. Compensation 25 C. Board Practices 27 D. Employees 30 E. Share Ownership 31 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 33 A. Major Shareholders 33 B. Related Party Transactions 36 C. Interests of Experts and Counsel 37 ITEM 8: FINANCIAL INFORMATION 37 A. Consolidated Statements and Other Financial Information 37 B. Significant Changes 38 ITEM 9: THE OFFER AND LISTING 38 A. Offer and Listing Details 38 Page 3 B. Plan of Distribution 39 C. Markets 39 D. Selling Shareholders 39 E. Dilution 40 F. Expenses of the Issue 40 ITEM 10: ADDITIONAL INFORMATION 40 A. Share Capital 40 B. Articles of Incorporation 40 C. Material Contracts 41 D. Exchange Controls 41 E. Taxation 41 F. Dividends and Paying Agents 50 G. Statement by Expert 50 H. Documents on Display 50 I. Subsidiary Information 50 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 ITEM 12: DESCRIPTIONS OF SECURITIES OTHER THAN EQUITY SECURITIES 51 PART II 51 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 51 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 51 ITEM 15: CONTROLS AND PROCEDURES 51 A. Disclosure Controls and Procedures 51 B. Management/Annual Report on Internal Controls over Financial Reporting 51 C. Attestation Report of the Registered Public Accounting Firm 52 D. Changes in Internal Control Over Financial Reporting 52 ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 52 ITEM 16B: CODE OF ETHICS 52 ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 52 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 53 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY AFFILIATED PURCHASERS 53 PART III 54 ITEM 17: FINANCIAL STATEMENTS 54 ITEM 18: FINANCIAL STATEMENTS 90 ITEM 19: EXHIBITS 91 EXPLANATORY NOTE This Annual Report on Form 20-F/A (“Amended Form 20-F”) is being filed as Amendment No. 1 to our Annual Report on Form 20-F for the year ended October 31, 2010, which was filed with the Securities and Exchange Commission on April 29, 2011 (the “Original Filing”).This Amended Form 20-F amends the Original Filing to include the audit report for the consolidated financial statements as of October 31, 2009 (amended Item 17).We have not modified or updated any other disclosures presented in our Original Filing. NOTE REGARDING FORWARD–LOOKING STATEMENTS Certain statements in this document constitute “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. Such statements are included, among other places, in this document under the headings “Business Overview”, “Operating and Financial Review and Prospects” and “Trend Information”. Forward-looking statements are based on expectations, estimates and projections at the time the statements are made that involve a number of risks and uncertainties which could cause actual results or events to differ materially from those presently anticipated. These include, but are not limited to, our history of losses and likelihood of continued losses, our need for additional financing, our desire to acquire certain rights and interests to our software, the potential effect and impact of certain United States and Canadian securities laws on our business activities, the control certain shareholders exercise over us, competition, the market acceptance of our software, our ability to develop and release new software products and services, our dependence upon key personnel, our lack of an experienced sales staff or marketing personnel, the nature of our business, the volatility of the price for our common shares, potential product liability claims, our need for improved intellectual property protection, our common shares being deemed a “penny stock” under United States securities laws, and the potential inability for United States investors to enforce United States judgments against us or our officers or directors and the effect of our PFIC (as defined below) status on our United States shareholders. Additional information concerning these and other factors that could affect our operations or financial results are included in this document under “Item 3.D. – Risk Factors”. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, performance and achievements or other future events. We are under no duty to update any of our forward-looking statements after the date of this report. You should not place undue reliance on such forward-looking statements. Page 4 CURRENCY AND EXCHANGE RATES The following table sets out the exchange rates, based on the noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York, for the conversion of Canadian dollars into United States dollars in effect at the end of the following periods, and the average exchange rates (based on the average of the exchange rates on the last day of each month in such periods) and the range of high and low exchange rates for such periods. U.S. Dollars Per Canadian Dollar Year Ended October 31 Average for Period The following table sets out the high and low exchange rates for one CDN $ expressed in terms of one US$ in effect at the end of the following periods. U.S. Dollars Per Canadian Dollar October November December January February March High for the Month Low for the Month At December 31, 2008 the Federal Reserve Bank of New York ceased publishing foreign exchange quotations.As of January 1, 2009 the Company began using the closing rate for foreign exchange published by the Bank of Canada.As ofApril 28, 2011, the Closing exchange rate of Canadian dollars into United States dollars published by the Bank of Canada was US 1.034 (US$1.00 CDN$.9696). Page 5 In this Form 20-F, unless otherwise specified, all monetary amounts are expressed in Canadian dollars. References to “Titan”, the “Company”, “we” and “us” are references to Titan Trading Analytics Inc. PART I ITEM 1:IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2:OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3:KEY INFORMATION A.Selected Financial Data The following tables set forth our financial data for our fiscal years ended October 31, 2010 through to 2006. We derived all figures from our financial statements, which were audited by our independent auditors. This information should be read in conjunction with our financial statements included in this annual report. Our financial statements included in this annual report and in the table set forth below have been prepared in accordance with generally accepted accounting principles in Canada, which may differ from United States generally accepted accounting principles. A reconciliation to United States generally accepted accounting principles is included in Note 17 to our audited financial statements. FISCAL YEAR ENDED: OCT 31, 2010 OCT 31, 2009 OCT 31, 2008 OCT 31, 2007 (Restated) OCT 31, 2006 (Restated) REVENUE - EXPENSES INTEREST/OTHER INCOME $ - NET LOSS FOR YEAR CDN GAAP NET LOSS FOR YEAR US GAAP NET LOSS PER SHARE CDN GAAP Page 6 FISCAL YEAR ENDED: OCT 31, 2010
